—In an action to recover payment for legal services, Patricia Schroder appeals from an order of the Supreme Court, Nassau County (Becker, J.), dated September 24, 1991, which denied her motion to vacate the judgment by confession entered in the action.
Ordered that the order is affirmed, with costs.
The affidavit executed by the defendant sufficiently stated the facts out of which the debt arose and established that the sum confessed was justly due (see, CPLR 3218). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.